Filed with the U.S. Securities and Exchange Commission on January 13, 2015 1933 Act Registration File No.033-81396 1940 Act File No. 811-08614 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 49 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 50 [ X ] (Check appropriate box or boxes) BRANDES INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 11988 El Camino Real, Suite 600 San Diego, California 92130 (Address of Principal Executive Office) Registrant’s Telephone Number, including Area Code:(858) 755-0239 Michael Glazer c/o Morgan Lewis & Bockius LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note:This Post-Effective Amendment (“PEA”) No. 49 to the Registration Statement of Brandes Investment Trust (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.48 on FormN-1A filed on December 31, 2014.This PEANo.49 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.48 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 49 under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 49 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of San Diego and State of California on the 13th day of January, 2015. BRANDES INVESTMENT TRUST By: /s/ Jeff Busby Jeff Busby President This Post-Effective Amendment No. 49 to the Registration Statement on Form N-1A of Brandes Investment Trust has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ J. Michael Gaffney* Trustee January 13, 2015 J. Michael Gaffney /s/ Jeff Busby* President and Trustee January 13, 2015 Jeff Busby /s/Jean Carter* Trustee January 13, 2015 Jean Carter /s/Robert M. Fitzgerald* Trustee January 13, 2015 Robert M. Fitzgerald /s/Gary Iwamura Treasurer (Principal Financial and Accounting Officer) January 13, 2015 Gary Iwamura *By: /s/ Jeff Busby Jeff Busby Attorney-in-fact as per Powers of Attorney filed November 9, 2007 and September 30, 2008. 1 INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE 2
